                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                            Before the Honorable Kirtan Khalsa
                                                Preliminary/Detention - VSR
Case Number:                15-4086 JH                            UNITED STATES vs. FIERRO

Hearing Date:               8/19/2019                             Time In and Out:          9:41 am – 9:42 am

Courtroom Deputy:           K. Dapson                             Courtroom:                Hondo

Defendant:                  John Fierro                           Defendant’s Counsel:      Joe Romero, Jr.

AUSA:                       Niki Tapia-Brito                      Pretrial/Probation:       D. Marruffo
Interpreter:                                                      Witness:
Initial Appearance
☐     Defendant received a copy of charging document
☐     Court advises defendant(s) of possible penalties and all constitutional rights
☐     Defendant
☐     Government moves to detain                                  ☐ Government does not recommend detention
☐     Set for                                                     on                                @
Preliminary/Show Cause/Identity
☐     Defendant waives Preliminary Hearing
☐     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
☐
Custody Status
☒     Defendant detained pending hearing
☐     Conditions
Other
☐     Matter referred to    for Final Revocation Hearing
☒     Hearings continued until 8/21/19
